White Paper on Nutrition, Overweight and Obesity-related health issues (debate)
The next item is the report by Mr A. Foglietta, on behalf of the Committee on the Environment, Public Health and Food Safety, on the White Paper on 'A Strategy for Europe on Nutrition, Overweight and Obesity related health issues'.
rapporteur. - (IT) Mr President, ladies and gentlemen, before opening the debate about the report on which we will be voting tomorrow, I should like to take this opportunity to say some words of thanks. I would begin by thanking my colleague Adriana Poli Bortone, now a senator of the Italian Republic, from whom I inherited the draft report and an already detailed, meticulous study of the topic; next my staff, who have supported me enthusiastically and conscientiously in furthering my exploration and analysis of the phenomenon; and finally the shadow rapporteurs, whose commitment undoubtedly contributed to the adoption of the text in the Committee on the Environment, with a virtually unanimous cross-party consensus.
Ladies and gentlemen, when this draft text was entrusted to me, I asked myself what my aim should be as rapporteur in carrying forward a study of this kind. I found an answer in the strategic nature of the document, which showed me the two pillars on which I came to base my work: firstly completeness, so as not to leave any gaps or underestimate the importance of any of the numerous aspects of the subject in hand; and practicality, so as to be able to draw up a genuinely future-oriented document identifying effective instruments and solutions.
In adopting this approach I relied on the data, statistics and percentages already widely available on the topic. The percentages are discomfiting once we look into them since, according to the World Health Organisation, more than 1 billion people are overweight and over 300 million are obese. Child obesity is growing rapidly, and we should bear in mind that diseases related to obesity and overweight absorb up to 6% of national health expenditure in certain Member States.
In seeking possible solutions we took care not to demonise certain types of food as being solely responsible for the problem of obesity. The problem will not be solved by eliminating such foods from our diet, but rather by educating consumers, and especially young people and children, to eat sensibly. Fats are an essential part of a correct nutritional intake, but in the right quantities and at the right times of the day. Lessons on diet, on which I lay great emphasis, are not about the ability to distinguish good foods from bad; nothing is harmful in absolute terms, and nothing needs to be excluded from the diet of healthy people not suffering from an eating disorder.
Another issue to which I would draw your attention is that obesity certainly does constitute a disease. It is a disease whose causes are not only physical but often social or psychological, but it nevertheless remains a disease which costs our national health systems huge sums of money every year. It is a disease which, as such, must be tackled by means of practical, multi-layered solutions. During these months of study, however, I have realised that all too often this aspect is underestimated by public opinion, which indulges in wholly justified alarmism and awareness-raising campaigns about anorexia but also takes an equally unjustified consolatory approach towards overweight, with slogans such as 'big is beautiful', and so on. This is misguided; it sends out the wrong message. We are not discussing aesthetics or appearance; we are talking about health. Therefore, just as the scourge of anorexia needs to be fought energetically, we wish to try and combat obesity in the same manner, working on the various fronts set out in this report, which calls for parallel and consistent efforts.
Efforts are required from educators, health professionals, the food industry and the media, especially television. All of them must exercise the strong sense of responsibility deriving from their potential to guide public opinion. Public authorities, especially local ones, must play their part too.
I wish to close, ladies and gentlemen, with a news item which has made waves in the past few days: namely, one of the two candidates in the race for the White House has stated that it would be useful, right and proper to tax obese citizens as well as alcoholics and smokers. This, in my opinion, is absurd as a principle, but I do believe that this serious problem must be addressed in an appropriate manner, because only by tackling it head-on will positive results be achieved.
I am going to ask all speakers to pay close attention to the time as we cannot overrun on this debate, given that it is an evening debate and we have very limited time, particularly in terms of logistics, for example the interpreting service.
Please ensure that I do not have to cut you off because I regard this as very awkward for the Presidency and I would prefer that you all took individual responsibility.
Member of the Commission. - Mr President, I very much welcome Parliament's report in response to the Commission White Paper on nutrition, overweight and obesity-related health issues. In particular, allow me to congratulate Mr Alessandro Foglietta on his excellent work.
I am happy to note that Parliament shares the Commission's view that the obesity epidemic can only be halted by means of an integrated approach and that Parliament welcomes the Commission's White Paper as an important step towards stemming the rise in obesity and overweight across Europe. I also take note of Parliament's request for a number of further actions - including more regulatory measures - beyond those currently envisaged by the Commission.
The Commission will, in 2010, hold a first review of achievements against the objectives set out in the White Paper of 2007.
If monitoring shows that progress is not adequate, further actions, including a possible regulatory approach, will of course need to be considered.
With regard to the monitoring process, I wish to draw your attention to the important role being played by the World Health Organisation. We are working together in line with the conclusions of the WHO Ministerial Conference in Istanbul, with a focus on monitoring actions in Member States to implement both the Commission's White Paper and the WHO strategy.
Finally, I wish to share with you today some of the most recent developments in the implementation of the strategy for Europe on nutrition, overweight and obesity-related health issues, which respond to some of the actions called for in your report.
As you know, to strengthen actions at the European level the Commission has to set up a high-level group focused on nutrition and physical-activity-related health issues. The group is ensuring the rapid exchange of ideas and practices between Member States, with an overview of all government policies.
Looking at the engagement of the stakeholders to date, the pan-European organisations, members of the European Platform on Diet, Physical Activity and Health, are currently implementing more than 200 commitments in key areas such as product reformulation, labelling and responsible advertising.
Monitoring is ongoing and annual reports are publicly available on the Commission's website.
Complementary to the EU Platform, to date Public-Private Partnerships between governments and the private sector are reported in 17 EU Member States and I consider that this is going in the right direction.
In July, the high-level group met with the European Platform on Diet, Physical Activity and Health in order to discuss potential for synergies and partnerships, focusing in particular on salt reduction - the agreed initial priority for joint action with Member States.
This joint meeting was positive and I am certain that such gatherings involving both high-level officials from Member States and Platform members will increase the impact of actions taken both by government authorities and by Platform members in the future.
Let me also draw your attention to the Commission's proposal last July to reserve EUR 90 million every year for the purchase and distribution of free fruit and vegetables to schools.
Turning the tide on obesity is one of the most important public health challenges we are faced with in Europe today.
I am grateful for your continued support and look forward to continuing dialogue with Parliament on how best to proceed so that the European Union can play its role to the full in addressing this issue.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (PL) Mr President, obesity and overweight represent challenges for contemporary society. They lead to many chronic conditions such as circulatory diseases, hypertension, Type 2 diabetes, strokes and certain types of cancer. Combating obesity and overweight should be a priority for the Union's health policy. The greatest possible number of partners should be involved. I am thinking of local authorities, the Member States, the European Commission as well as representatives of industry. We should not, however, overlook consumers, who make their own choices about food. Educational campaigns and promotion of physical activity seem to constitute the best approach. The consumers would then have clear and comprehensible information on the basis of which they could make wise food choices. I do not believe, however, that imposing restrictions on the food producers alone will result in a reduction in the number of overweight individuals. I am thinking of advertising, for example.
I should also like to draw attention to another somewhat neglected aspect of this debate: appropriate training for health service professionals, notably as regards caring for diabetics and the treatment of diabetes. Such training has been somewhat neglected, especially in the new Member States.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (PL) Mr President, I could almost have drafted this document myself. I support the measures contained in the White Paper. It refers to the adoption of a healthier lifestyle and to physical activity of all kinds as being the most effective methods of treatment. The White Paper also contains preventive measures in the form of far-reaching recommendations for food producers, consumers, restaurant owners, food outlet chains and the advertising industry. Information campaigns are also mentioned.
Coordination between the various policy areas and levels of management along with the involvement of the private sector are crucial for the effective implementation of these measures. We need to face this problem together. Particular emphasis must be placed on implementing those actions intended to prevent obesity in children. Adults are responsible for drumming sensible eating habits into children. It is often the case, however, that we adults ourselves are not fully aware of what is and is not advisable. That is why it is so important to organise information campaigns aimed at parents, so that they can ensure that their offspring enjoy a balanced diet.
Programmes promoting the principles of healthy eating and physical activity should also be directed at children and young people. It is certainly the case that widespread obesity exists. It is also true, however, that there is a strong obsession, insistence and indeed a requirement to be thin. Eighty per cent of teenage girls under the age of 18 have tried to lose weight at least once in their life. Trying to lose weight in the wrong way can be dangerous. It follows that just as it is important to impart knowledge about the world wisely to young people, so too must young people be taught about sensible nutrition that results in a hunger for knowledge. That type of hunger is highly desirable.
Every effort should be made to implement the pan-European programme known as the School Fruit Scheme. The European Commission proposed allocating a mere EUR 90 million to this programme. I believe that this amount should be increased several times over so that the ubiquitous school vending machines filled with crisps, chocolate bars and fizzy drinks can be replaced with others selling fresh fruit, vegetables and dairy products. We should always remember that our children's diet will determine their health in later life.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (SK) Thank you, Mr President, I do not have much time so I just want to mention a few points.
As always, I am in favour of prevention and prevention from childhood. Prevention is closely linked to the promotion of parental responsibility. The best way of preventing childhood obesity is not to use the television, video games and the Internet as babysitting services. Without creative activities, children and adults do not get enough exercise.
Children must get to grips with proper eating habits in terms of the quality and quantity of food and laying the table. It is essential to promote family meals, with parents and children eating together. There is nothing better than when a family can eat at least one meal together. In order to make this possible, it is essential to facilitate a work-life balance. Teaching children to cook is another good way of preventing obesity. Children like to help with cooking and it would be a good idea to encourage this.
on behalf of the PPE-DE Group. - Mr President, obesity is one of Europe's greatest health challenges, but some may say what has it got to do with us here in the European Parliament? Or indeed within the EU?
There are at least two reasons. One is, as the rapporteur has already said, obesity-related diseases account for more than 6% of taxpayer-funded national health budgets in the EU. We all have to pay for it. Secondly, different EU countries are tackling the issue differently, and all have much to learn from each other.
So may I congratulate the Commission for their White Paper in triggering this debate, and I would just highlight a few key points. We generally welcome the Commission's proposal on food labelling, but felt it would be inappropriate for this report to pre-empt the detailed discussions which will be necessary on this specific issue.
On obesity, evidence shows that the problem is much more about how much exercise people take rather than just how much food they eat. It is about calorie output, not just about calorie input. So it would be totally wrong to blame the food and drink industry for causing the problem, or indeed for failing to provide a sufficient solution.
The reality is in fact much more complicated. We need more activity-friendly communities offering more bicycle routes, better town planning, more promotion of public transport, more parks and sports facilities, more school playing fields and yes, better education. We need many aspects of our lives to change.
So may I congratulate the rapporteur on his wide-ranging report and his very difficult task, picking up from his predecessor, and dealing with so many shadows with so many ideas of their own. I particularly thank him for accepting some of my amendments including those concerning the problem of malnourishment, particularly in hospitals and care homes for the elderly. It is most important that we look after the more vulnerable in our society.
Some people make themselves vulnerable, and, if I may conclude with a sweeping generalisation, one of the problems of society today is a lack of personal responsibility, a belief that every failing is someone else's problem, that someone else will solve it. More regulation simply feeds this perception; more self-regulation and self-discipline is the answer. We need to encourage greater personal responsibility, and that way we will all make greater progress as a society.
on behalf of the PSE Group. - Mr President, this is a long report. There were 400 amendments, and I would like to thank the rapporteur because he has tried to make some sense of it. I hope the key messages will not be lost because it is so long.
For us in the Socialist Group the key messages - and there are some very positive points here - are that we need good food-labelling regulation and we want to see front-of-pack labelling, if possible using colour coding, included in the forthcoming discussions. We know the Commission is looking at this and that is what we want to see.
We are pleased that there is now support across the Parliament for a ban on artificial trans-fatty acids. When I first raised this two years ago there was no support in the Parliament - in fact the Commission was taking Denmark to court and there was nothing happening. We have now had a written declaration and we have a consensus, so I hope the Commission will do something like this.
Commissioner, you spoke about product reformulation. I think this is crucial. It is true what Philip Bushill-Matthews says that obviously people have to take some responsibility, but manufacturers have a responsibility in terms of how they make products. Many of them are now making great efforts to cut salt, fat and sugar. Often these things are hidden in foods. It is not obvious to consumers when they buy ketchup or yoghurt that they contain lots of sugar. In fact the labelling system often disguises what is in the product, such as yoghurts which are labelled 'low fat' when they have very high levels of sugar.
We do not believe that self-regulation is the answer to everything. We think there has to be a degree of regulation, in particular in relation to children. Yes, adults can make choices but children need to be protected by the law and that is why we want to see independent monitoring of any voluntary agreements by industry. We know that you are taking the first steps in this direction.
Finally, this is a huge issue for Europe. It is going to cost the public purse a lot of money if we do not tackle it and we now need some concrete proposals to come from the Commission - not on issues which are to do with national responsibility, but in those areas where the EU has responsibility we need clear policies which help national governments to reduce obesity.
on behalf of the ALDE Group. - (FR) Mr President, a sedentary lifestyle ailment and now increasingly a young person's disease, it has been said that the problem of obesity is central to the work of this House and has been since the start of the current legislative term. Every year more than 400 000 young people are added to the long list of those who are destined to know all about the yo-yo effect of dieting.
Europe has therefore done well to tackle this problem head-on. It also adopted a clear strategy in this area in March 2005 when it launched the European platform that was to unite all those involved, including the agro-food industry, the retail and distribution sector, medical professionals and consumer associations.
It has to be recognised - and people have said as much here today - that it is not easy to convince people that Europe should have more than a say in this fight against obesity. To do this we have to start by clarifying the levels of authority, which does not prevent us - and indeed we are doing this - from reminding the Member States just what their powers and responsibilities are.
I am thinking here of two hard-hitting proposals that we have made in the report: the first is to prevent discrimination and the stigmatisation of obese people by officially recognising obesity as a chronic disease, as has been done for example by the WHO and Portugal; the second is to ensure that all schoolchildren have access to physical exercise and sport - two hours a week would be the minimum requirement in my opinion - along with better funding of school canteens so that fresh products are put on the children's menu, and here I welcome the Commission's initiative for the free distribution of fruit at school, as referred to by the Commissioner. I would also add that it is through simple, tangible and sensible actions such as this that people will learn to like Europe again.
I now come to Mr Foglietta's report, and I wish to thank him for all the effort that he has put in. I would like to highlight two proposals that have been made here. The first concerns opting for a political incentive - such as lower prices and tax concessions - rather than a system that is based on increasing the tax on high-calorie products, namely the famous 'fat tax', which at the end of the day will penalise low-income households the most.
The Group of the Alliance of Liberals and Democrats for Europe, which I represent here today, is therefore opposed to Amendment 6 by the Group of the Greens/European Free Alliance and prefers to stand by the proposal for a substantial cut in VAT on fruit and vegetables, as laid down in paragraph 28.
My Group also supports the banning of artificial trans-fatty acids, which are recognised as being linked to a significant increase in cardiovascular problems. We are therefore opposed to the amendments proposed by Mr Blokland, which are aimed at softening the impact of paragraphs 32, 34 and 35 and at clearing the way for, if not to say whitewashing, these hydrogenated fats. Our message to manufacturers is quite clear: show goodwill and make innovations for the sake of consumers' health and also in your own best interest.
As time is short I would like to conclude by mentioning the first parliamentary meetings on nutrition and health issues that I set up in this Chamber a year ago. This was the start of a major debate for all the parties involved and one that was centred on four key priorities: getting through to people from a very early age, eating a varied and balanced diet, treating obesity as a chronic disease and legislating if necessary. This is more than just a slogan, it is the moral duty of this European Union of ours and we need to commit ourselves fully to the fight against obesity and the sedentary lifestyle.
on behalf of the UEN Group. - (PL) Mr President, over 50% of Europe's citizens are either obese or overweight. Three million children are obese and 22 million overweight. Obesity places a great strain on the bone structure with all the negative consequences that entails. It also causes metabolic disorders and a consequent propensity to diabetes, circulatory diseases, hypertension and high cholesterol levels.
The problem is partly due to inappropriate nutrition and partly to a sedentary lifestyle that does not involve any physical effort. Certain features of our civilisation, notably stress, play their part too. The social dimension of the problem calls for determined action, in particular as regards protecting children. Children are eating too many sweet things instead of well-balanced meals, and spending whole days in front of the television or computer. This is because adults are failing to guide children's lifestyle appropriately and provide good models of behaviour. The White Paper on nutrition is a useful document in terms of action to control obesity, especially amongst children. The selection of healthy products should be facilitated by a promotion and information policy focused on children but above all on their parents. In particular, we support the School Fruit Scheme.
on behalf of the Verts/ALE Group. - (NL) Mr President, today we are discussing overweight and obesity and I think it is important - as several people have already said - not to talk too much about diet and waste, but to talk mainly about the need to eat healthily.
A couple of months ago I was very shocked when my daughter, an extremely slim daughter, came home and did not want to eat her second slice of bread because she would get fat. She had heard a lot at school about how above all you must not be fat, but she was not sufficiently aware of how you should eat healthily and what a normal helping is. A child of eight does not really understand when you are too fat. Thus it is very important to talk mainly about healthy eating and not about whether a person is too fat.
In fact, it is mainly the responsibility of parents to show children what is healthy and what it means to eat a balanced helping, and the responsibility of schools to pass this on and set an example. Parents themselves must learn more about food values and the fat content of products and so I agree with what was said earlier about labelling. We should therefore review that point in the legislation on labelling.
I also think that it is a good idea to talk a lot about sport and about the fact that children must be able to play happily outside. Therefore, we must in any case make a recommendation that in town and country planning more attention is paid to the wishes of children to have plenty of freedom.
As far as eating is concerned, the European Commission has a very good EU MiniChefs website. The website has already been improved. It now has vegetarian dishes as well, which it did not have many of before, but nearly all the recipes contain meat. Let us be honest about that, animal proteins are a major contributor to overweight. Apart from animal welfare, the European Commission should not be explicitly promoting meat consumption.
I just want to say a final word on VAT. Mrs Ries has just said that she is against our Amendment 6 because she wants to reward people, not penalise them. Therefore, she wants not a fat tax or higher taxes on unhealthy products and imports, but, in particular, lower taxes on healthy products. I certainly agree with that, but now it appears that, in the Netherlands too for example, all foodstuffs now fall into the low category. Crisps, lollies and the like all have a low VAT rating at the moment, but surely it cannot be the intention that you make that special exception for unhealthy products. Thus it is not a question of penalising; you should not reward products that are not healthy by giving them a lower VAT rating.
on behalf of the GUE/NGL Group. - (SV) A third of Europeans suffer from overweight and obesity. A substantial share of the Member States' health budgets has to be allocated to combating the problems raised by overweight. Furthermore, the overweight problem reflects socio-economic inequity. People on low incomes are worst affected since they consume more sugar and saturated fats. Quite simply, they have a poorer diet.
It is clearly the task of policy to create the best possible conditions for people to eat more healthily. That is exactly what Mr Foglietta sets out to do in this report. He therefore has the support of the Group of the European United Left. The report calls for the EU to be more flexible in allowing the Member States to apply lower VAT rates for healthy food and higher rates for what we should eat less of. It is an important demand which I hope EU leaders will listen to. What does the Commission have to say about this? Can the Commission come back with a review of the EU VAT Directive allowing more flexibility in the Member States, so that we can get to pay less VAT on healthy food, for example?
Another question to the Commission concerns trans-fats. We know that trans-fats are bad for us. That has been established by authorities in the Member States, as well as by EFSA, the EU's own Food Safety Authority. At a hearing in the Committee on the Environment, Public Health and Food Safety on 1 April this year, Commissioner Androulla Vassiliou said that trans-fat is definitely not good for health, there is no doubt about it. In this report we call for a ban on trans-fats, but the Commission refuses to propose it. Mrs Vassiliou will not even allow individual Member States to go further and introduce national bans. Now the Commission has a chance to withdraw from this unhealthy position. When shall we get a ban on trans-fats? Can the Commission at least guarantee Member States freedom to ban trans-fats if they wish to?
Meat is another dimension of the public health problem, as the previous speaker, Mrs Buitenweg, pointed out. Meat consumption is soaring across the world. If nothing is done, the UN Food and Agriculture Organisation (FAO) warns that the already high consumption of meat will double by 2050. Meat contains saturated fats and contributes to obesity. Furthermore, the meat industry is seriously helping to hasten climate change. The EU should phase out subsidies to the meat industry; yet, in the budget for 2007 alone, over 45 million euros were appropriated just for the marketing costs of the meat industry. It is counter-productive and, besides, a bizarre waste of taxpayers' money. The phasing out of these meat subsidies and a strategy for reduced meat consumption should be self-evident measures for better health in the EU.
on behalf of the IND/DEM Group. - (NL) Mr President, trans-fatty acids are not the healthiest fatty acids. These fatty acids exist in natural and industrial form and are found in many food products.
Although the results of scientific research vary, most research shows that the trans- fatty acids naturally found in foodstuffs and artificially added industrial trans-fatty acids present an equal risk. Both types of trans-fatty acid are in fact equally harmful if too much is consumed. It therefore does not seem to me appropriate to maintain that distinction in the present proposal; hence my amendment.
Furthermore, it is very difficult to ban all trans-fatty acids completely without creating other risks to public health. According to the UK Food Standards Agency for instance, a ban on trans-fatty acids in fact leads to a concentration of saturated fatty acids. Saturated fatty acids are at least as harmful as trans-fatty acids. On average the total intake of saturated fatty acids is considerably higher than the World Health Organisation recommends. I have therefore tabled amendments to limit the quantity of saturated fatty acids as well and at the same time I suggest that we do not call for a ban on trans-fatty acids, as indicated now in paragraph 32 of the report.
What might be a possibility is for us to set a limit of, for example, a 2% proportion of trans-fatty acids in total energy intake. That appears to be technically very feasible and to some extent it is already being done. We have to ensure that we do not have a trade-off between trans-fatty acids and saturated fatty acids, with consumer health not being improved at all as a result.
(SK) The deteriorating trend towards unhealthy eating and insufficient physical exercise in Europe is alarming. I am therefore very pleased that we are looking at this problem here in the European Parliament.
We know that obesity is one of the factors responsible for 'civilisation diseases', such as high blood pressure, heart disease, diabetes and consequent diseases of the musculoskeletal system. On 17 September I organised a working lunch here in the European Parliament devoted to the problem of the relationship between obesity and diabetes in pregnancy. The Members and assistants present were able to listen to the top experts in Europe, such as Dr Rosa Corcoy Pla, chair of the working group for diabetes in pregnancy, and Professor F. Andre Van Assche, former President of the European Association of Gynaecologists and Obstetricians and Professor Dr Pera Ovesena.
Obesity and maternal diabetes represent an increased risk of maternal and also neonatal morbidity and mortality. We must realise that this involves not just disease in the mother, someone who often may not follow a proper diet, but also responsibility for the healthy development of the future population.
An obese diabetic mother will have obese children, and so it goes on from generation to generation. I should therefore like to draw your attention to the written declaration I and my colleagues have prepared on this problem, the relationship between diabetes and obesity in pregnancy. The EU Member States should devote more attention to preventing and screening for diabetes in pregnancy and make the population more aware of the risk and consequences of obesity.
(DE) Mr President, ladies and gentlemen, with the White Paper, the Commission intends to present an integrated strategy for the EU which aims to reduce diseases related to poor nutrition and the overweight and obesity-related health issues with which it is associated. That is right and proper, for the increase in diseases related to poor nutrition and lack of exercise forces us to act.
The Commission's aim of adopting an integrated approach across government policy areas is the right one. This is the only way to tackle the causes of obesity-related diseases. A balanced diet is important, as are nutritional education and promoting sports in schools, and it is important that we provide guidance and support so that people in the European Union can move in this direction. Various positive initiatives have already been launched. The EU Platform for Action on Diet, Physical Activity and Health is one of them, and supports this objective. It is a Europe-wide initiative which attempts to encourage citizens to make the necessary changes. The Commission's school fruit programme is another example.
However, if we resort to populist demands again, as advocated in the proposal, we will simply distract attention from the real problem. What is the point of demanding, yet again, a restriction on advertising? We have only just adopted the Television without Frontiers Directive. It contains very clear rules, and yet here we are coming up with new ideas and demands again.
I lived for 40 years in an area of Europe where advertising was banned. The result was not that we all slimmed down in the communist part of Europe. What are the Greens doing, calling for taxes on foods with a particular type of nutritional content? Do we want the poor in the European Union to be unable to eat certain types of food because they can no longer afford them? Which strategy, then, do we want to adopt?
The strategy that we should be adopting starts with education and training. That is where we should be investing. We should not be restricting our citizens' freedom of choice with punitive measures or restricting their access to food.
(PT) Mr President, this debate is very important. I therefore want to start by welcoming the Commission's initiative and Mr Foglietta's report. More has been said about anorexia than obesity, despite obesity having become a truly global epidemic. More than 50% of Europeans are overweight and around 6% of health expenditure is spent on obesity, as already mentioned here today. Child obesity is continuing to grow, with 22 million European children now being overweight.
The fight against obesity must be a political priority of the European Union. I therefore agree with most of the measures proposed: consumer information, restriction on television advertising, nutritional and health information on food labelling. People must realise that obesity is one of the main causes of death and is associated with many chronic diseases such as diabetes, high blood pressure, cardiovascular disorders, bone and joint problems, respiratory diseases and cancer. We must act, and we must act quickly. There is no secret to the solution: more physical exercise and greater care with food, which is totally the opposite to what most people are doing. Sandwiches and soft drinks, sweets and snacks should not be consumed every day and a sedentary lifestyle does nothing for your health.
Physical exercise can simply involve walking for at least half an hour a day. It does not take much effort or cost a lot, but it works. It is important for adults and vital for children. Many parents do not even realise the harm they are doing to their children by allowing them to spend their free time in front of the television or computer, eating what they should not be eating, without any kind of monitoring or control.
We need to join forces to combat obesity which is why the actions must be concerted and involve schools, families and operators in the productive, health and social sectors. Everyone has a responsibility. The role of the family in changing habits is decisive. Schools should be responsible for the qualitative and nutritional control of school meals, prohibiting the sale of high-fat, high-salt or high-sugar products in bars and vending machines. At the same time they should facilitate and promote physical activity for students.
(DE) Mr President, I very much welcome the strategy set out in the White Paper, which will enable us to tackle the causes of poor nutrition and obesity and the diseases with which they are associated. Unfortunately, in Europe's food policy, whether we are talking about nutrient profiles or food labelling, or indeed in some aspects of the White Paper, we tend to resort to a very one-sided approach. We generally try to resolve Europe's problems through product policy.
In my view, assuming that there are good and bad foods is fundamentally the wrong approach. As many of the amendments show, this is not the case. There are only good and bad, or balanced and unbalanced, types of diet. That should be our approach. There are many reasons why people eat the wrong type of diet. Addressing this problem by attempting to steer consumers in a particular direction with product labelling or even by introducing advertising bans or regulations or applying different VAT rates, will not bring us closer to our desired objective.
I do not want to pre-empt the debate on the Food Labelling Directive, but I do believe that whatever action we take here should be guided by the principle that we should be motivating consumers to think about their eating habits. Traffic-light labelling - which is supposed to make the consumer stop and think whether he or she is about to choose a good or a bad product - is an approach which patronises consumers rather educating them and raising awareness. I would like to see a more balanced approach, along with the recognition that pursuing a solely product policy-oriented approach will not take us very far.
(IT) Mr President, ladies and gentlemen, I should like to begin by complimenting the rapporteur on her excellent work. I am obviously about to repeat many of the remarks already made by my colleagues, but I do not think that we should mince our words: obesity affects approximately 25% of European children and is therefore a serious threat to their future health. The causes include inadequate information, poor eating habits, a lack of physical activity and even a shortage of sports facilities. Nor should we underestimate the social and psychological problems involved, partly because overweight children are often victims of bullying.
I believe, for this reason, that the proposed increase in funding for the school fruit programme, whereby fruit and vegetables are made available free of charge in the classroom, is a good idea. Indeed, 2009 should see a revival of the Mediterranean diet and the production of fruit and vegetables, especially in view of the latest WHO data indicating that the consumption of these foods is falling even in Mediterranean countries. Under this initiative, rather than being destroyed to keep prices high, fruit will be used to ensure a healthier diet, especially for our children, and therefore a healthier future for Europe's citizens.
(PT) Mr President, it is vital to have a comprehensive and integrated approach to nutrition, overweight and obesity given that there are many factors involved, with the issues of food poverty, malnutrition and lack of information on healthy diets being of particular importance.
The issue of guaranteeing healthy food is therefore of key significance. We must guarantee, through public policies, that everyone has access to healthy food. This means implementing a range of measures to ensure local and high-quality agricultural production of high-quality foodstuffs, including milk, fruit and vegetables, and their distribution to people on low incomes.
Furthermore, another common agricultural policy, which involves protecting family-based agriculture and creating local markets with fruit, vegetables and other essential foodstuffs, with production being duly supported, can guarantee healthy food, at accessible prices, for the general population.
As there are proposals to provide support for the distribution of fruit and vegetables in schools, it is vital to increase the amount that the European Commission is proposing for this programme in order to guarantee their free and daily distribution to all school-age children, and not just once a week as is currently happening. However, it is equally important to implement a whole series of public health policies and programmes which have nutrition as one of their priorities, including campaigns on health education and information and on the promotion of healthy lifestyles and diets. These must include physical education and sport with guaranteed access for the general population, particularly children and youngsters, and specifically in schools.
(PL) Mr President, the text on the health issues related to nutrition, obesity and overweight contains many important observations. There are alarming indicators showing how common being overweight has become. Accordingly, it is essential to combat this by paying particular attention to the promotion of organic food, sport and physical exercise from an early age. It is also important to raise awareness of harmful adverts that deliberately encourage overeating. Other positive features of the document are the promotion of breastfeeding, measures to improve the quality of school meals, the provision of fruit, and the ban on the sale of food and drink containing high levels of fat, salt and sugar on school premises.
There are further causes of obesity and overweight, however. These include trauma and psychological conditions, which play an important role. A range of psychological disorders lead to irrational eating disorders. Anorexia and bulimia are obvious examples of this. Biological responses created by the general availability of fast food can be much stronger than usual when there is inadequate personal development, a lack of respect for values, widespread depression and nervous conditions. Contempt for ethical and moral principles and disregard of the meaning of fasting can even stunt personal development by making a person dependent on his or her blood sugar level and on visual and taste sensations.
It is surprising that there has been no mention of the significance of saturated fatty acids in the e-mail discussions and in the amendments tabled. Consumption of these substances is increasing. The problem of the different effect of artificial trans-fatty acids compared to that of the rest seems, however, to have been settled. In their natural form trans-fatty acids only occur in a few products, in particular in milk, which contains a small percentage of these acids.
Mr President, more than half of the European population is overweight, and the World Health Organisation tells us that a billion people worldwide are overweight, 300 million of them obese. As many as 50% of Europeans take no exercise at all.
Cardio-metabolic diseases such as diabetes, hypertension and heart disease are growing at an alarming rate, and those with high levels of obesity are extremely prone to develop type-two diabetes with all the consequent morbidity issues, as witness the alarming increases in this type of diabetes among very young teenagers. Doctors are now also telling us there is a serious connection between obesity and dementia/Alzheimer's disease.
Critically this is a huge challenge for policymakers, especially when it comes to our children, 22 million of whom are overweight in Europe. We have reached a stage in this strange world of ours today where there are more people overweight than there are hungry. On top of all of this, particularly in wealthier countries, we have an increasingly problematic relationship with food, with increasing anorexia and bulimia, diseases of countries where there is plenty to eat.
Although health matters largely fall within the Member States' area of competence, there are many ways in which issues around obesity can be tackled at EU level: exchange of best practice, promoting healthier lifestyles in relevant EU policies and cross-border epidemiological cooperation.
Last week I hosted a breakfast week here in Parliament, where we underlined the fact that 61% of Europeans skip breakfast regularly during the week. This fact can be directly linked to excess weight gain by our doctors. The Harvard Medical School recently conducted a study which found that people who ate breakfast every day were 35% less likely to be obese. Research has also found that these people who skip breakfast are likely to be more tired, irritable and restless in the morning.
Starting the day with a proper blood-sugar level is the best antidote to snacking and sugar cravings. So while citizens are ultimately personally responsible for their own diets, the ongoing promotion of healthier lifestyles is a must.
I support this report strongly, except for paragraph 28, with which I cannot agree: I do not believe tax measures should be raised in a health-based report.
(SV) Mr President, as many have said, the matter we are discussing here today is an important one. It is an immensely important subject on which we can learn from one another, the Member States together, but it is also immensely important for us to respect the subsidiarity principle when we discuss this issue.
There is much the EU can do to reduce the problem of obesity and on which we should focus attention here in Parliament. Advertising and consumer information are areas on which we take decisions here in Parliament and which should be our focus. I think we have failed to some extent in this respect. We have, for example, failed to ban advertising directed at children, a group which cannot differentiate between advertising and facts, and any information presented to them in this way is therefore by definition misleading for precisely those consumers. A great deal of the advertising directed at children does in fact relate to food which contains a lot of fat, salt or sugar. A ban on advertising directed at children would be an effective way of reducing the obesity problem in Europe.
The second point I wanted to take up was that of trans-fats. I am extremely glad that we shall perhaps be able to call on the Commission tomorrow to propose a ban on trans-fats. The usual argument against such a ban is that it is actually saturated fats that are the biggest problem for public health in Europe. Strictly speaking, that is so, but why not reason as they do in Denmark? While we do have a huge problem with saturated fats, why do we have to put up with the additional problem of trans-fats as well? I cannot understand why. We cannot remove all saturated fats, but we can effectively remove the industrialised production of trans-fats, which is just a cheap and bad way to produce food.
I am also extremely glad that we addressed the question of glutamates in the report. Finally, I want to reiterate the importance of subsidiarity. We could have had a lot less to say about what schools should do and what food they should serve. I actually think that there are better political levels on which to take such decisions than here in the European Parliament.
(RO) We have all heard the statistics concerning obese children and adults, so there would be no point in repeating them. What is worrying is that the prospects after 2010 are even gloomier. This is why excess weight and obesity should concern us; therefore, I welcome the Commission's White Paper, as well as Mr. Foglietta's report.
Unfortunately, obesity affects mainly people from disadvantaged categories, all the more so as the price of staple foods has risen considerably; however, promoting a healthy lifestyle and healthy eating could prevent obesity and lead to a decrease in the number of obese persons, at the same time cutting costs in the health system by eliminating the need to treat all the complications related to obesity.
I, too, believe that coercive measures are not a solution. European citizens have the freedom of choice. The solution is better nutritional information, with appropriate labels specifying the contents, as well as information campaigns funded by the European Commission and the governments of Member States. We should not forget campaigns targeted at parents, who have a very important role, and at children. Moreover, Member States should supervise the content of vending machines placed in schools, they should monitor the food provided by schools and kindergartens, and they should encourage the consumption of fruit and vegetables. Physical education classes are also very important. Not last, the Commission should pay particular attention to industry initiatives concerning responsible advertising and the reduction of salt, sugar and fats.
(PL) Mr President, according to WHO statistics, over 1 billion people are overweight, and over 300 million are obese. The situation in Europe is even more dramatic. Obesity is no longer just a problem; it has become an epidemic involving diabetes, hypertension, heart attacks and certain types of cancer.
Combating overweight and obesity calls for a complex range of actions. These include the production of healthy food, sensible nutrition, improving the financial situation of the poorest people, raising awareness in society, developing research, monitoring children's diet, leading a healthy lifestyle and promoting active leisure time. Unfortunately, in addition to the generally recognised causes of obesity and overweight there are contributory factors linked to irresponsibility and the desire to make a profit. A good example of this is the spread of genetically modified organisms. Planting and cultivating the latter is detrimental to biodiversity and takes the place of healthy food.
In the interests of human welfare, development and health, we should take concerted action to make Europe GMO-free. Doing so will also protect the natural environment. We must remember that healthy natural food is the best way to combat diseases, including obesity and overweight.
(DE) Mr President, overweight and obesity are a major problem for our society. We know that we cannot change consumer behaviour with legislation. Rather, changed behaviour throughout society has an impact on the individual: after all, who wants to be an outsider? Our health behaviour and diet are influenced by our social environment. There have been complaints that meat consumption is on the increase. However, it is on the increase because more people in society can afford to eat meat, not because per capita meat consumption itself is rising.
A healthy relationship with food and drink is particularly important. An obsession with being thin is as bad for health as compulsive eating. Eating habits cannot be regulated by law. People's dietary needs vary, and there is no 'one size fits all' requirement in terms of people's calorific or fat intake. People are different, and their individual energy needs differ too, depending on age, gender, occupation, and activity levels. Bans are a poor substitute for common sense. We do not need new legislation: what we need are information campaigns to impart knowledge. We need freedom, not nannying. Freedom also implies responsibility.
Our citizens are intelligent adults who can think for themselves. Traffic-light labelling is not representative as it only shows certain aspects in isolation, so it confuses consumers. What should I choose if a product label shows that a specific food has red, yellow and green nutritional elements? The food industry will pass the costs of the new labelling on to the consumer, driving up prices even further.
I am against a 'nannying' approach and mandatory front-of-pack nutritional labelling using colour coding, and I would therefore ask my fellow Members to vote against paragraph 37 of the report. If necessary, we can deal with this later in a different context, when we look at the issue of labelling. Let us take the White Paper on nutrition, overweight and obesity-related health issues as an opinion-forming tool which provides food for thought for society, not as an opportunity to impose even more conditions and create new legislation!
Mr President, I would like to congratulate the rapporteur for successfully tackling such an oversized topic.
Firstly, I should stress the importance of providing free lunches for schoolchildren, which is the practice in my home country of Lithuania but is far from that of all Member States. Of course there are objections relating to insufficient funding and generally about the quality of food which is actually on the plate, but it helps children - especially from the poorest families - to have proper and decent-quality meals.
I also welcome an initiative to distribute fruit and vegetables free in schools. It should be considered as an example of best practice. I believe EU funding could be helpful in assisting Member States with the financial burden. The importance of this is that such projects take the EU directly to citizens.
Last but certainly not least, the report fails to mention consumption in the sense of over-consumption. These days, changing consumption patterns equal a change in our lifestyles. It is perhaps hard to imagine a parallel between obesity and climate change but, indeed, such dependency exists. If we started to think about both topics at the same time, perhaps we would fly fewer of our apples and strawberries from abroad and grow more of them at home, selling them at local food markets instead of supermarkets - which is exactly one of the points that the current report proposes.
(ET) Commissioner, ladies and gentlemen, the number of people who are overweight and obese has been discussed here several times already but, according to the experts, a further 1.3 million people will join their ranks next year. This is the equivalent of the entire population of my homeland, Estonia, a terrifying thought. There are many factors behind poor diet and obesity, although doubtless we must take the cost, availability and awareness of food into account in our assessment.
Sixteen European Union countries have kept VAT on food below the standard rate, a laudable decision. The proposal included in the report to reduce VAT on fruit and vegetables to below five per cent is welcome. The WHO health report refers to a low intake of fruit and vegetables as one of seven health risks. In that context it would be commendable to start providing fruit in schools, and European Union support would be necessary if we are to introduce the measure in all 27 Member States.
One cannot say much in one minute but I would like to add a couple of words on advertising and the media. Their help and ideas are needed to advertise carrots, not Pepsi-Cola, and on the kinds of stereotypes and body images to advertise, as these play a very important role in raising people's awareness. Allow me, as I finish, to thank the Committee and the rapporteur for their efforts.
(PL) Mr President, we are today debating the growing number of obese people. At the same time, the Committee on Agriculture is debating the future agricultural policy. In a sense, both these debates concern the same issue, namely the health of our society and of young people in particular.
It sometimes seems to me that in certain documents we lament health problems whilst in others we promote GMOs, cloning and importing food from regions where it is produced using methods far removed from natural ones. In the framework of the WTO, our negotiators want further opening to markets outside Europe. We should ask ourselves whether we really care about our society or whether we are simply paying lip service. Most of the direct payments to agriculture go to large agri-business concerns that produce food with a high chemical content rather than to family farms producing healthy food.
Clearly, this report is sorely needed, but the main findings it contains must be implemented. In the light of the Commission's current priorities, I seriously doubt that this will be the case.
(FR) Mr President, 27% of men, 38% of women and one child in four are now considered to be either overweight or obese in Europe, and there are some 400 000 new cases a year. This is a blight that is taking hold on European society. Information campaigns and preventive measures are certainly an effective response because, unfortunately, we are now confronted with a public health issue that is also developing into a social problem. Regrettably, obesity is also frequently associated with poverty and exclusion.
Much has been talked about information campaigns and prevention. I do not wish to go back over what has been said about food labelling, the role of the public authorities, school canteens, sports facilities, proper information, a healthy diet and the need for daily physical exercise.
However, I would draw attention to the important role played by health professionals, who are there to identify chronic health risks linked to obesity, including diabetes and cardiovascular disease and of course the consequences that such ailments have for overweight people. Prevention is achieved by exchanging best practices while at the same time respecting the principle of subsidiarity.
Studies have shown, for example, that a waist measurement greater than 88 cm for women, apart from during pregnancy, and above 102 cm for men is the definition of abdominal obesity and constitutes a health risk, and this applies irrespective of the person's height. This very simple benchmark is still not being sufficiently recognised by GPs. Waistline measurement should therefore be made a simple point of reference for all patients and should trigger an immediate investigation of the associated risk factors, including glucose intolerance, which is a sign of pre-diabetes, excess cholesterol, triglycerides and arterial hypertension, and we also know, unfortunately, that all these symptoms point to the development of Alzheimer's disease.
This is why we really need to accentuate the role that health professionals have to play in this area.
Mr President, I would like to congratulate the rapporteur: this report is very timely and deserves the full attention of policymakers. The facts on obesity are startling and have already been quoted. Yesterday at a major conference in Dublin a nutrition expert claimed that Ireland was on the cusp of an obesity crisis, and, indeed, a similar situation pertains across Europe.
I want to briefly mention just one issue: self-regulation versus legislation. We have a voluntary code for the advertising of food of poor nutritional value to children, but there is a large question mark over whether this is working or not. According to the Irish Heart Alliance, this voluntary code is not effective. I believe we need to monitor it very carefully and take immediate action if necessary.
Mr Bushill-Matthews mentioned personal responsibility. That is fine at one level, but we need clear, understandable food labelling - colour coding is a positive step. We live in a world where we consume greater and greater amounts of processed foods. Indeed, certain EU policies promote this - the Lisbon Agenda: more people at work, less time for food preparation. I fully support the Lisbon Agenda, but, alongside that, we as EU policymakers have a duty to ensure that food manufacturers make it very clear what is contained in the processed foods they manufacture.
(PL) Mr President, the subject of the health issues related to nutrition, overweight and obesity is a matter of current concern and it is right that we should be dealing with it now. The whole world, not just Europe, is currently facing a tremendous challenge involving obesity and the diseases directly and indirectly related to it. Expenditure on their treatment is increasing at an alarming rate. Sixty per cent of the population of the United States is overweight, and one third now suffers from obesity. The most recent data from that country indicates that expenditure on the aforementioned conditions is in excess of USD 100 billion. This is more than 10% of the healthcare budget. Europe is slowly catching up with its neighbours as regards these infamous statistics. More and more children and young people are suffering from hypertension and diabetes. These conditions are often due to poor nutrition and lack of exercise. In the interests of the future of Europe and of its inhabitants, we must pay more attention to the problems raised in the report by Mr Foglietta. The health disaster threatening Europe and the entire globalised world can only be avoided by swift, determined and joint action.
The European Parliament is currently dealing with many issues relating to economic and social matters. If we are to carry them through successfully, though, we must not forget that only healthy societies are able to derive full benefit from the advantages made available to them. Action to promote a healthy lifestyle must be taken. At the same time, however, it is necessary to introduce legal measures which make every Member State responsible for making more determined efforts to improve the physical condition of its citizens through healthy eating and sport. It should of course be borne in mind that the specific actions and policies to combat this phenomenon fall within the competence of the Member States.
(LT) The White Paper suggests considering three factors when determining a strategy for Europe on nutrition-, overweight- and obesity-related health issues. First of all, every individual is responsible for their way of life. Secondly, only a well-informed individual is able to make right decisions. Thirdly, the Paper suggests coordination between a number of fields - food, consumers, sports activities, education, transport, etc.
However, all these factors are influenced by advertising. What are we eating? Where are we seeing these products? How do we get to know about them? Unhealthy products account for 89% of the food products advertised on television. More than 70% of children ask their parents to buy them the foods they have seen advertised on television.
In discussions on health issues I think one more participant is missing - representatives of the food production industry. We would like them to realise the harm caused by unhealthy food products and the resulting costs that society has to bear. We would like them not only to stop advertising unhealthy foods, but also to produce more healthy food products.
(SK) More than half of the population of Europe is overweight. According to the statistics, almost 27% of men and 38% of women are considered overweight and more than 5 million children are obese. A total of 5-7% of expenditure on healthcare is directly associated with obesity and this represents billions. It is this worrying fact that makes it essential to adopt resolute initiatives at all levels to curtail this phenomenon.
I welcome the Commission's steps to adopt the White Paper, clearly shifting the field of diet, excessive weight and obesity to the level of a political priority for the European Union, and I am of the opinion that we can achieve progress in the fight against obesity by coordinating the different sectoral policies at European level.
I should like to draw attention to the problem of overweight children and young people: this age group should be one of the priorities. Correct diet and physical exercise are prerequisites for normal growth and healthy development in children. Education in healthy eating is mainly the responsibility of parents, but schools can also play a part in this regard. They should constitute another centre of activities in the fight against obesity.
I agree with the rapporteur's view that schools should have a doctor, a nutrition specialist, on the premises. I also favour a ban on the sale of excessively fatty, salty and sugary products in schools, where they are available in particular in vending machines. According to the statistics, young people today spend more than five hours a day in sedentary activities, mainly watching television and playing on computers. Exercise, on the other hand, increases the deposition of calcium in the bones, develops children's social skills and is an important factor in the fight against stress. It is important to create school conditions whereby sufficient time can be set aside every day for physical education and to encourage children to take part in sport, for example through the construction of playing fields and sports halls. These steps are essential if we wish to prepare a healthy future for our young generations.
I shall conclude by saying that the prevention of obesity requires at least one peaceful healthy meal in the family circle cultivating, above all, healthy habits.
(HU) Thank you, Mr President. Commissioner, ladies and gentlemen, obesity and being overweight are not only fed by health reasons, but by social reasons in the broadest sense. I was delighted to see that the White Paper and report point out that the question of obesity and being overweight must not be examined at the stage when it has already grown into a real health problem, but we must reach back to the root causes.
I consider it important to emphasise that the White Paper and the Parliament's opinion must not address the health sector but citizens and communities; society, in other words. This extremely important question must be handled in harmony with the European Union's other documents, since the causes of the problem are multi-faceted so the solution must come from many different directions, and yet be coordinated, in order to succeed.
Making a healthy lifestyle more popular must be supported in every possible way, at European Union, Member State, regional and local level. We must place particularly great emphasis on the programmes and actions that aim to bring school-age children and young people up with a healthy lifestyle. Here I must stress the role of local governments, since it is mainly they that run schools. Programmes that work well must be publicised widely.
We all know that the role of the media in formulating knowledge is gaining ever more ground: the power of advertising can conjure healthy eating, sport, regular exercise, basically a healthy lifestyle, into a fashionable model to follow. In preventing obesity, the importance of exercise and sport must be closely linked to the requirements of healthy eating, but it is not at all sufficient to focus on only these two aspects: encouraging people to lead a healthy lifestyle must become top priority in all relevant policy areas.
The aim is for people to understand that healthy, balanced eating does not mean that we can never consume certain foods. Regular exercise does not mean that we have to take exercise in every free minute. The emphasis is on moderation, and in this way our diets and lives will become more balanced. I would like to thank the rapporteur for his work, and you for listening. Thank you very much.
(PL) Mr President, we are today dealing with two food-related disorders. One of these is anorexia, which generally has a psychological basis linked to the fact that thin bodies tend to be presented as more attractive. We are all aware of extreme cases in which this disorder has resulted in death. Fortunately, however, fashion is changing and the disorder is now less widespread. The other disorder is obesity, which can also have a psychological basis. Food can be perceived as a way of coping with stress and as an escape from life's problems. Against this background, I believe that the key issue is nutrition. Food producers and distributors bear a much greater share of the blame in this respect. The report before us is very welcome and should serve as a warning. The so-called fast food provided for school pupils on outings and trips is a danger. After all, it amounts to a lesson on eating. Appropriate education and food control are needed. In my view, our efforts represent a step in the right direction and I therefore support this report.
(RO) I believe we should focus our attention on overweight children and that we should try to create new programs for fighting obesity in early life, when we acquire our feeding habits. We should promote feeding education both in primary school and after. All the Member States should include in their school curricula the basics of a balanced diet and exercise.
According to certain statistics, in ten years' time there will be over 30 million overweight children in Europe. I am deeply worried about this major problem. Consequently, I started a series of written statements proposing the creation of special programs in schools, including free regular health check-ups and counselling. I endorse the proposals in the White Paper, such as the appropriate labelling of foods, restrictions on advertising in the case of products that are harmful to children, decreased VAT on fruit and vegetables, and foods for children only. In conclusion, I would like to congratulate the rapporteur for this accomplishment.
Member of the Commission. - Mr President, I am really pleased that the Members of Parliament who took the floor basically agreed with the Commission White Paper. They not only shared its views, but also expressed support for the Commission's initiatives.
I appreciate the complex approach of the speakers. This is fully in compliance with the complex nature of the problem of obesity. Many of the speakers urge raising public awareness and cooperation with the food industry, which is also fully in line with the text of the White Paper both in spirit and letter. The Commission's commitment is reflected in the proposal on food information to consumers which we will soon be discussing with the Parliament and also with the Council.
I want to stress that there are various programmes and projects in the European Union which mutually reinforce the White Paper on nutrition, overweight and obesity - such as the Green Paper on urban mobility or the White Paper on sport, both aimed at a healthier lifestyle and a healthier environment. Others include the common agricultural policy health check - which would, for example, decrease consumption aid for butter - or the schemes for school milk and fruit, the Community legislation on advertising and marketing to promote responsible advertising, or the Directive on Unfair Commercial Practices.
These are very important initiatives in full harmony with the Commission's position. The Commission will continue to work with the EU Platform for Action on Diet, Physical Activity and Health and with the high-level group of Member State experts.
I also want to stress that the Commission is encouraging initiatives that help prevent the development of cardiovascular disease in Europe, for which trans-fatty-acid consumption is a risk factor in addition to overall fat intake and the intake of saturated-fat acids. Voluntary reformulation can deliver results. Commitments have been made within the European Platform for Action on Diet, Physical Activity and Health to reformulate products and reduce the amount of trans-fats and saturated fats in them.
There is just one more issue which I want to mention because it touches my portfolio - taxation. There was a proposal to examine the possibility of applying reduced VAT rates for vegetables and fruits. I do feel sympathy with this proposal because it shows exactly how tax policy can promote the attainment of other important policy purposes.
To conclude, I want to underline that Parliament is one of the founding members of the Platform, and the European Commission is prepared to regularly update Parliament on the activities of the Platform. Parliament is expected to discuss the monitoring report in 2010.
We will end this debate with a speech by the rapporteur, Mr Foglietta, who I urge to keep within his allotted two minutes.
rapporteur. - (IT) Mr President, ladies and gentlemen, I should like to emphasise one aspect of the Commissioner's statement which I consider very important. Close attention should be paid to an issue that deserves serious consideration while we endeavour at the same time to create new opportunities.
This subject is, I believe, one that concerns many of us, since several well-focused speeches have explored it and sought to spur the Commission into action. Above all, however, the report itself aims to make clear that we are dealing with a highly critical condition: obesity.
As far as health problems are concerned, obesity is now becoming an extremely complex problem that has to be solved. Help must be provided and we must produce a report which helps us to achieve our objectives. Commissioner, the Commission has indeed underscored the role of the World Health Organisation, but let us not forget that the WHO itself is calling for the trend of rising child obesity to be reversed by 2015. Another important date will be 2010, which is when we will be in a position to judge the outcome of this strategy.
I should therefore like to thank all those who have spoken in the debate and the shadow rapporteurs. I am grateful for all the suggestions made and believe that we must be very alert and careful to draw up a significant report which will really enable us to think in terms of prevention and well-balanced healthy eating, for the sake not only of the body but also the mind and soul. I believe that we certainly can attain this goal thanks to everyone's cooperation. Once again, my thanks go to all those who have spoken in favour of this report. Thank you, Commissioner.
Thank you for your work, Mr Foglietta, which everyone here has recognised.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (PL) Overweight and obesity are something of a contemporary epidemic with dangerous consequences for the health and even the life of human beings. Diabetes, circulatory disorders, hypertension, heart attacks and certain types of cancer are just some of the dangerous outcomes of obesity and overweight. It is therefore entirely appropriate for the European Parliament to have become involved in combating overweight and obesity. It is also right that Parliament should be encouraging the bodies responsible for the health of EU citizens to become involved in this battle. I am referring to the bodies at every level of national and European administration.
Childhood obesity is a particular concern. There are already 22 million overweight children in Europe and their number is steadily increasing. If we do not reverse this trend, our society will soon be even more obese, less healthy and markedly less productive. That is why I fully support this report. I believe that the time has come for us to pool our efforts and launch a determined and sustained attack on overweight and obesity. We must focus on the most sensitive sectors of society, such as children and the elderly, especially women and people living on their own.
If we succeed in convincing society that it is worth controlling our body weight and combating overweight, and if we manage to set up mechanisms to promote a healthy lifestyle, we shall be able to avoid a great many problems. Preventing obesity is therefore not just a health and beauty issue; it also has social and cultural implications.
in writing. - The problem of obesity and diet-related diseases has taken dramatic proportions worldwide. In my view, sophisticated and aggressive marketing techniques have prevented consumers from making informed choices in regards to their diet. In this respect children are particularly vulnerable. The AVMS Directive foresees that media service providers would adopt voluntarily a code of conduct regarding commercial communication on food and beverages. While I appreciate the self-regulation aspirations of industry and media, I would have preferred to see concrete restrictions on the volume and type of advertising aimed at children. The destructive effects of low quality food on society are comparable to that of alcohol and tobacco, whose advertising is heavily regulated. A similar approach can be applied to foods that have been established as harmful to human health. Consumers need clear and objective information, which can be provided by requiring higher standards on food labelling and placing more restrictions on advertising.
The current financial crisis has exposed one more time the results from mixing greed and lack of regulation. Whether you stand to loose your house or your health, I think the stakes are too high for an indifferent marketing approach. As regulators we need to step in and do our job.
in writing. - (PL) I welcome the report on nutrition, overweight and obesity related health issues, presented by Mr Foglietta. It is quite right for Parliament to take up the important issue of the promotion of healthy eating once again. We would do well to remember that sound nutrition is one of the 12 factors contributing to good health highlighted by the World Health Organisation. A healthy individual is a sine qua non for a healthy society. Food safety is crucial in this context. The latest cases involving contaminated Chinese baby formula milk prove just how important this is.
Poor nutrition is the cause of many afflictions, including overweight and obesity. Obesity is understood to mean excessive deposits of fat in the body. It increases the risk of heart disease, hypertension, atherosclerosis, diabetes, gallstones, kidney and urinary tract stones, bone and joint degeneration, and certain types of cancer. In Poland, 65% of people aged between 35 and 65 are overweight or obese. The incidence of obesity amongst our youngest citizens has reached epidemic proportions. Twenty-two million European children are affected. The negative impact of advertisements for foodstuffs with a high fat, sugar or salt content is very serious. It is important to make schools and families aware of the efforts to promote properly prepared, good quality food. Schools and families should encourage young people to adopt a healthy lifestyle, which includes sport and other recreational activities.
in writing. - (PL) Overweight and obesity are problems which have reached epidemic proportions in recent times due to their negative impact on human health. World Health Organisation data reveals that 50% of Europe's population is overweight or obese. The fact that over 5 million children are obese and 22 million children are overweight is cause for particular concern. The numbers are increasing at an alarming rate. Obesity is one of the main causes of mortality and chronic disease such as Type 2 diabetes, circulatory disorders, hypertension, heart attacks and certain types of cancer.
The treatment of obesity is very costly indeed. It represents some 7% of national healthcare budgets in the Union and up to 6% of government expenditure on healthcare.
In order to combat this problem, European consumers should have better access to information on the best food sources so that they can choose an appropriate diet. Food should be clearly labelled. Certain ingredients such as artificial trans-fatty acids and trans isomers should be taken out of use. It is also important to bear in mind that television advertising affects the so-called short-term consumption habits of children between 2 and 11 years of age. It has a negative impact on the development of eating habits.
Combating overweight, particularly amongst children, should be a priority at international, European, national and local level.
in writing. - (RO) Obesity and weight gain due to inappropriate eating habits and to the lack of exercise are increasing everywhere in the EU, with major economic and social consequences. In order to promote a healthier society, the Commission should get involved in an active manner, by supporting Member States to reduce the harmful effects of nutritional imbalance and sedentarism. However, it does not suffice to promote a healthy lifestyle among EU citizens; we must also provide the motivation and infrastructure they need. There should be local measures for decreasing the use of cars and promoting walking; there should be parks and cycling lanes. Policies for fighting obesity should be correlated with urban development and transport policies, such as the Green Card on Urban Mobility, and these policies should all complement those policies encouraging exercise. We should pay more attention to socially and economically disadvantaged groups which are affected by the increase in the price of raw materials and foods, as well as to vulnerable groups, such as children and pregnant women. Promoting health education in schools and prohibiting the sale of foods with a high content of fats, sugar and salt in schools and kindergartens will ensure the health of the future generation.
in writing. - (DE) In view of the alarming health trend among Europe's children - more than five million children are obese and 22 million are overweight - the development of a Strategy for Europe on Nutrition is a very welcome step. Conscientious labelling of foods with nutritional information is a sound tool which enables consumers to make informed choices to improve their diets. Comprehensive awareness-raising from early childhood will also undoubtedly help to reverse the trend in the coming years. In the medium term, interim campaigns such as the provision of fresh fruit in schools are essential. Europe's schools must also face up to their responsibility for sports in schools and daily exercise to a greater extent, given that children and young people spend much of their day at school.
Nonetheless, regulations at European level can only create an environment for healthy eating and should not make the mistake of denying citizens' fundamental responsibility. If a healthier Europe is to be achieved in the long term, the European Union must seek partnerships at all levels: in the political arena, the business sector and in civil society.